DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8-10, 14, 21-23, 26, 27, 20, 33-35, 30, 46-48, 50-52, 54, 56, 60-62, 64, 66, 80 and 81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 26, 27, 50, 60 and 80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUNDU; Lopamudra et al. US PGPUB 20220086824 A1. 
Regarding claim 1, Kundu teaches A method of wireless communication at a user equipment (UE), comprising: 
receiving a physical uplink control channel (PUCCH) resource set index ([0066] A UE can be configured up to four sets of PUCCH resources. A PUCCH resource set is provided by higher layer parameter PUCCH-ResourceSet and is associated with a PUCCH resource set index provided by higher layer parameter pucch-ResourceSetId,) from a base station ([0004] The dedicated PUCCH resource configuration can be associated with a Radio Resource Control (RRC) connection setup.); and  
transmitting uplink control information on a PUCCH  ([0067] If the UE transmits N.sub.UCI UCI information bits, that include HARQ-ACK information bits, the UE determines a PUCCH resource set to be: ) associated with a PUCCH resource set, ([0068-0071] determined based on four set of PUCCH Reousrce Set ID (0, 1, 2, 3)) wherein: 
the uplink control information is transmitted using an interlace when an indication to use the interlace is received in information associated with the PUCCH resource set, ([0091] In another embodiment, some implicitly derived PUCCH resource parameters in NR-licensed, such as PRB index of the 1.sup.st and 2.sup.nd hops can be repurposed to support PUCCH resource configuration with interlace-based PRB allocation in NR-unlicensed.)
the interlace corresponding to an interlace index that is associated with  a PUCCH resource index, ([0091] such as PRB index of the 1.sup.st and 2.sup.nd hops can be repurposed to support PUCCH resource configuration with interlace-based PRB allocation in NR-unlicensed) or 
the uplink control information is transmitted with a frequency hopping pattern ([0040] In some embodiments, frequency hopping is always enabled. The UE transmits a PUCCH using frequency hopping.) that is associated with the PUCCH resource index. ([0043] PRB indices, hopping direction and initial CS index are determined from PUCCH resource index r.sub.PUCCH.) 

Regarding claim 2. Kundu teaches The method of claim 1, 
wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of time division orthogonal cover codes (TD-OCCs), [0065] If the higher layer parameter format indicates PUCCH-format4, the PUCCH format configured for a PUCCH resource is PUCCH format 4, where the PUCCH resource also includes …, a length for an orthogonal cover code by higher layer parameter occ-Length, an index for an orthogonal cover code by higher layer parameter occ-Index) 
  wherein the uplink control information is transmitted based on the TD-OCC of the determined PUCCH resource set.  ([0120] In one embodiment, applying OCC can be an additional dimension to further randomize interference for PUCCH formats 0/2. E.g., for enhanced PUCCH format 0 with 2 symbols, length-2 OCC could be applied.) 

Regarding claim 26 and 27. Kundu teaches  An apparatus for wireless communication, comprising:  
a first interface (Fig. 7A Radio Front End Module 715), a processing system (Ibid. Baseband Circuity 710) a second interface (Ibid. Radio Front End Module 715) configured to perform the method in claim 1 and 2.  They are rejected for the same reason.

Regarding claim 50. Kundu teaches A method of wireless communication at a base station, comprising: scheduling a user equipment (UE) to transmit uplink control information on scheduled resources of a physical uplink control channel (PUCCH), ([0278] At 1306, the PUCCH can be transmitted using the determined PRBs and before the dedicated PUCCH resource configuration.)
the scheduled resources being configured with one of an interlace or frequency hopping;  ([0091] PRB index of the 1.sup.st and 2.sup.nd hops can be repurposed to support PUCCH resource configuration with interlace-based PRB allocation in NR-unlicensed. For example, with n=2 and intra-slot frequency hopping disabled, PRB index of the 1.sup.st and 2.sup.nd PRBs can be implicitly derived instead of PRB indexes of 1.sup.st and 2.sup.nd hops.) 
the scheduled resources being further configured without the other one of the interlace or the frequency hopping; (Id. examiner notes that the PRB are configured for interlace when frequency hopping is “disabled”) 
transmitting ([0004] The dedicated PUCCH resource configuration can be associated with a Radio Resource Control (RRC) connection setup.) at least one of a PUCCH resource set index  or a PUCCH resource indicator (PRI) to the UE, (([0066] A UE can be configured up to four sets of PUCCH resources. A PUCCH resource set is provided by higher layer parameter PUCCH-ResourceSet and is associated with a PUCCH resource set index provided by higher layer parameter pucch-ResourceSetId,) 
 the at least one of the PUCCH resource set index or the PRI ([0043] PRB indices, hopping direction and initial CS index are determined from PUCCH resource index r.sub.PUCCH. ) being associated with the one of the interlace or the frequency hopping configured for the scheduled resources; ([0091] such as PRB index of the 1.sup.st and 2.sup.nd hops can be repurposed to support PUCCH resource configuration with interlace-based PRB allocation in NR-unlicensed.) and 


Regarding claim 60, Kundu teaches An apparatus for wireless communication, comprising: a processing system (Fig. 7A Baseband Circuity 710)  a first interface (Fig. 7A Radio Front End Module 715) configured to perform the method in claim 50.  It is rejected for the same reasons.

Regarding claim 81. Kundu teaches The method of claim 1, wherein transmission of the uplink control information includes one of an interlaced transmission or a frequency hopping transmission, ([0091] PRB index of the 1.sup.st and 2.sup.nd hops can be repurposed to support PUCCH resource configuration with interlace-based PRB allocation in NR-unlicensed. For example, with n=2 and intra-slot frequency hopping disabled, PRB index of the 1.sup.st and 2.sup.nd PRBs can be implicitly derived instead of PRB indexes of 1.sup.st and 2.sup.nd hops.) 
and the transmission of the uplink control information excludes the other one of the interlaced transmission or the frequency hopping transmission. (Id. esp. For example, with n=2 and intra-slot frequency hopping disabled)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-10, 21-23, 33-35, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu, further in view of Huang; Yi et al. US PGPUB 20190045499 A1.

but Kundu does not teach 
wherein the first symbol of the determined PUCCH resource set is selected from the set of first symbol options based on the PUCCH resource index, and wherein the uplink control information is transmitted based on the first symbol of the determined PUCCH resource.  
However, Huang teaches
wherein the first symbol of the determined PUCCH resource set is selected from the set of first symbol options based on the PUCCH resource index, (Fig. 4, PUCCH resource set contains first symbol values)  and wherein the uplink control information is transmitted based on the first symbol of the determined PUCCH resource.  (¶0094, a starting symbol and/or an end symbol of short PUCCH format 305 may be dynamically configured.  For example, short PUCCH format 305 including 2 symbols may start at a first OFDM symbol of a TTI, at a fourth OFDM symbol of the TTI after downlink control information)
in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kundu with the technique of starting symbol configuration for PUCCH in Huang in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically.


in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kundu with the technique of starting symbol configuration for PUCCH in Huang in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically.

Regarding claim 10. Kundu and Huang teaches The method of claim 8, and Huang teaches wherein the set of first symbol options includes four and ten, and wherein a configured number of symbols of the configured PUCCH resource set is four.  (¶0094, short PUCCH 
format 305 including 2 symbols may start at a first OFDM symbol of a TTI, at a 
fourth OFDM symbol of the TTI after downlink control information (e.g., PDCCH), 
or a twelfth OFDM symbol of the TTI.)

Regarding claim 21. Kundu teaches The method of claim 1, but it does not teach 

However, Huang teaches
wherein the TD-OCC and the first symbol of the determined PUCCH resource set are determined based on the PUCCH resource set index or the PUCCH resource index.    (Fig. 4)
in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kundu with the technique of starting symbol configuration for PUCCH in Huang in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically.

Regarding claim 22. Kundu teaches The method of claim 1, but it does not teach 
wherein: parameters of the PUCCH resource set provide X possible resource combinations, the PUCCH resource index has X+N possible values, a first X PUCCH resource indices are mapped to corresponding resource combinations, and the determining the PUCCH resource set based on the PUCCH resource index comprises receiving a PUCCH resource index having a value greater than X and determining the PUCCH resource based on the resource combination corresponding to the PUCCH resource set and PUCCH resource index.  
However, Huang teaches
wherein: parameters of the PUCCH resource set provide X possible resource combinations, the PUCCH resource index has X+N possible values, a first X PUCCH resource indices are mapped to corresponding resource combinations, ([0101] In some cases, a first set of PUCCH resources 405 may be 
the determining the PUCCH resource set based on the PUCCH resource index comprises receiving a PUCCH resource index having a value greater than X and determining the PUCCH resource based on the resource combination corresponding to the PUCCH resource set and PUCCH resource index.  (¶0167, “the explicit 
resource mapping rule may be used if the amount of uplink control data is less 
than or equal to the threshold amount (e.g., a 2-bit UCI payload) and the 
amount of uplink transmission resources in the set of PUCCH resources having 
the PUCCH format to be used for the subsequent PUCCH transmission is less than 
or equal to the threshold number (e.g., 8) of uplink transmission resources.  
In some cases, the implicit resource mapping rule may be used if the amount of 
uplink control data is less than or equal to the threshold amount (e.g., a 
2-bit UCI payload) and the amount of uplink transmission resources in the set 
of PUCCH resources having the PUCCH format to be used for the subsequent PUCCH 
transmission is greater than the threshold amount (e.g., 8) of uplink 
transmission resources.”)
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 23. Kundu and Huang teaches The method of claim 22, and Huang teaches wherein the received PUCCH resource index is K, K being greater than the X, and the determined PUCCH resource corresponds to the Kth PUCCH resource index.  (Fig. 4, PUCCH resource set from M+1 to N, N > M). 
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Claims 33-35 and 46-48 recites an apparatus performing the method in claims 8-10 and 21-23 respectively.  They are rejected for the same reason.

Claim 14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu as applied to claim 1 and 26, further in view of Marinier; Paul et al. US PGPUB 20200196343 A1.
Regarding claim 14. Kundu teaches The method of claim 1, but it does not teach 
wherein the PUCCH resource set includes an interlace index and the UE transmits the uplink control information in the PUCCH based on the interlace index.  

wherein the PUCCH resource set includes an interlace index (¶0122, A configuration of PUCCH resources may include, … (vii) a frequency interlace index) and the UE transmits the uplink control information in the PUCCH based on the interlace index.  (¶0129, “A WTRU may be assigned with different frequency interlaces, hopping patterns, and/or orthogonal cover code (OCC) for each of the multiple PUCCH transmissions.”)
in order to improve spectrum utilization by enabling FDM of multiple PUCCH on the same PRB or BWP (¶0122.)
Kundu and Marinier are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of enabling FDM of multiple PUCCH in order to improve spectrum utilization. 

Claim 39 recites an apparatus performing the method in claim 14.  They are rejected for the same reason. 

Claim 51, 54, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu as applied to claim 50 and 60; further in view of Huang. 

Regarding claim 51. Kundu teaches The method of claim 50, wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of time division orthogonal cover codes (TD-OCCs), [0065] If the higher layer parameter format indicates PUCCH-format4, the PUCCH format configured for a PUCCH resource is PUCCH format 4, where the PUCCH resource also includes …, 
But Kundu does not teach 
wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled TD-OCC in the set of TD-OCCs.  
However, Huang teaches
wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled TD-OCC in the set of TD-OCCs.  (Fig. 4, PUCCH resource index contains TD-OCC values).
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Regarding claim 54. Kundu and Kundu teaches The method of claim 50, 
wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled first symbol in the set of first symbol options.  ([0039] The PUCCH resource set includes sixteen resources, each corresponding to a PUCCH format, a first symbol,).  
But it does not teach  
wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of first symbol options, the set of first symbol options including the scheduled first symbol, and 
However, Huang teaches

in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Kundu and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Claim 61 and 64 recites an apparatus perform the method in claim 51 and 54, and they are rejected for the same reasons.

Claim 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu as applied to claim 50 and 60; further in view of KIM; Seonwook et al. US PGPUB 20190158334 A1.
Regarding claim 56. Kundu  teaches The method of claim 50, but it does not teach 
wherein the PRI is based on an interlace index that corresponds to the interlace where the interlace is configured for the scheduled resources. 
However, Kim teaches 
wherein the PRI is based on an interlace index that corresponds to the interlace where the interlace is configured for the scheduled resources. ([0346] PUCCH resource indexes may be configured for a plurality of PUCCH resources each being {interlace index (or some RBs in a specific interlace index)+comb index+OCC+CS},) 

Kundu and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of interlaced PUCCH transmission in Kim in order to improve UCI transmission in an LTE unlicensed band. 

Claim 66 recites an apparatus perform the method in claim 56, and it is rejected for the same reasons. 

Claim 80 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu as applied to claim 50 and 60; further in view of MAKI; Shotaro et al. US PGPUB 20210400696 A1
Regarding claim 80. Kundu teaches The method of claim 1, but it does not teach wherein the interlace index is further based on a number of interlaces.
However, MAKI teaches 
wherein the interlace index is further based on a number of interlaces. ([0049] In the example of FIG. 1, the 20 MHz band (106 PRBs) is divided into M=12 interlaces. The 12 interlaces have interlace numbers (or also referred to as interlace indexes) of 0 to 11, respectively.) 
in order to improving resource allocation efficiency. ([0054])
Kundu and MAKI are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kundu with the technique of interlace allocation in order to improving resource allocation efficiency.


Allowable Subject Matter
Claims 4, 29, 52, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG

Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468